               Case 4:19-cv-00912-JM Document 1 Filed 12/18/19 Page 1 of 11
'
                                                                                         U. foil~FrcPuRT
                                                                                     EASTERN DISTRICT ARKANSAS

                          IN THE UNITED STATES DISTRICT COURT                             DEC I 8 2019
                              EASTERN DISTRICT OF ARKANSAS
                                    CENTRAL DIVISION                             ~~~ES W. 3MACK, CLERK
                                                                                                         DEPCLERK

    TOQUATA TAPPIN, Individually and on                                                  PLAINTIFF
    Behalf of All Others Similarly Situated


    vs.                                     No. 4:19-cv-_912-JM


    BRW, INC., and BERNARD R. WAIT                                                   DEFENDANTS


                       ORIGINAL COMPLAINT-COLLECTIVE ACTION


          COMES NOW Plaintiff Toquata Tappin, individually and on behalf of all others

    similarly situated, by and through her attorneys Sean Short and Josh Sanford of

    Sanford Law Firm,       PLLC, and for her Original Complaint-Collective Action

    ("Complaint") against Defendants BRW, Inc., and Bernard R. Wait (collectively

    "Defendants"), she states and alleges as follows:

                              I.          PRELIMINARY STATEMENTS

          1.       This is a collective action brought by Toquata Tappin ("Plaintiff"),

    individually and on behalf of all others similarly situated, against Defendants for

    violations of the overtime provisions of the Fair Labor Standards Act, 29 U.S.C. § 201 et

    seq. (the "FLSA"), and the overtime provisions of the Arkansas Minimum Wage Act, Ark.
    Code Ann.§ 11-4-201 et seq. (the "AMWA").

          2.       Plaintiff seeks a declaratory judgment, monetary damages, liquidated

    damages, prejudgment interest, and a reasonable attorney's fee and costs as a result of

    Defendants' failure to pay proper overtime compensation under the FLSA and the

    AMWA.
                                                                  This case assigned to DishiciJudge_Moody
                                                                                                      _ _ __
                                                  Page 1 of 11    and to Magistrate Judge,_Deere
                                                                                             _ _ _ _ _ __
                                   Toquata Tappin, et al. v. BRW, Inc., et al.
                                     U.S.D.C. (E.D. Ark.) No. 4:1kv-_
                                    Orlglnal Complalnt-Collectlve Action
            Case 4:19-cv-00912-JM Document 1 Filed 12/18/19 Page 2 of 11



                            II.           JURISDICTION AND VENUE

       3.      The United States District Court for the Eastern District of Arkansas has

subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331

because this suit raises federal questions under the FLSA.

       4.      This Complaint also alleges AMWA violations, which arise out of the same

set of operative facts as the federal cause of action; accordingly, this Court has

supplemental jurisdiction over Plaintiff's AMWA claims pursuant to 28 U.S.C. § 1367(a).

       5.      The acts complained of herein were committed and had their principal

effect against Plaintiff within the Central Division of the Eastern District of Arkansas;

therefore, venue is proper within this District pursuant to 28 U.S.C. § 1391.

                                       Ill.         THE PARTIES

       6.      Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       7.      Plaintiff is an individual and resident of Pulaski County.

       8.      Within the three years preceding the filing of this Complaint, Plaintiff was

an hourly paid employee of Defendant.

       9.      At all times material herein, Plaintiff and those similarly situated have been

entitled to the rights, protections, and benefits provided under the FLSA.

       10.      Defendant BRW, Inc. ("BRW'), is a domestic, for-profit corporation.

       11.     BRW does business as Servicemaster Twin Cities.

       12.     BRWs registered agent for service is Bernard R. Wait, at 11 Aberdeen

Drive, Little Rock, Arkansas 72223.




                                                Page2of11
                                  Toquata Tappin, et al. v. BRW, Inc., et al.
                                    U.S.D.C. (E.D. Ark.) No. 4:1kv-_
                                   Orlglnal Complalnt--Collectlve Action
         Case 4:19-cv-00912-JM Document 1 Filed 12/18/19 Page 3 of 11



       13.     Defendant Bernard R. Wait ('Wait") is an individual and a domiciliary of

Arkansas.

       14.    Wait is the owner, principal, officer and/or director of BRW.

       15.    Wait manages and controls the day-to-day operations of BRW, including

but not limited to the decision to not pay Plaintiff and similarly situated employees for all

hours worked.

       16.     Defendants own and operate a janitorial business.

       17.    Within the three years preceding the filing of this Complaint, Defendants

have continuously employed at least four employees.

       18.     Defendants have at least two employees engaged in commerce or in the

production of goods for commerce, or handling, selling, or otherwise working on goods

or materials that have been moved in or produced for commerce.

       19.      Defendants' annual gross volume of sales made or business done is not

less than $500,000.00 (exclusive of excise taxes at the retail level that are separately

stated) in each of the three years preceding the filing of the Original Complaint.

                             IV.         FACTUAL ALLEGATIONS

       20.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       21.     Plaintiff was employed by Defendants as a Supervisor from approximately

February of 2019 until September of 2019.

       22.     As a Supervisor, Plaintiff perfonned duties on Defendants' behalf such as

janitorial work, scheduling, and ensuring all shifts were fully staffed.




                                              Page3of11
                               Toquata Tappin, et al. v. BRW, Inc., et al.
                                 U.S.D.C. (E.D. Ark.) No. 4:19-cv-_
                                Orlglnal Complalnt-Collectlve Action
         Case 4:19-cv-00912-JM Document 1 Filed 12/18/19 Page 4 of 11



       23.    As a Supervisor, Plaintiff did not have the authority to hire or fire other

employees.

       24.    As a Supervisor, Plaintiff did not exercise discretion or independent

judgment as to matters of significance.

       25.    Defendants classified Plaintiff as non-exempt from the FLSA and paid her

an hourly wage.

       26.    Plaintiff regularly worked more than forty hours in a week.

       27.    Plaintiff frequently worked more hours than she was scheduled, which

went unrecorded and uncompensated.

       28.    Plaintiff's duties during these "off-the-clock" hours included calling

employees to make sure they showed up for shifts.

       29.    These off-the-clock hours amounted to at least two (2) additional hours per

week for which Plaintiff was not compensated.

       30.    Defendants knew or should have known that Plaintiff was working

additional off-the-clock hours for which she was not compensated.

                  V.       REPRESENTATIVE ACTION ALLEGATIONS

       31.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated in this section.

       32.    Plaintiff brings this claim for relief for violation of the FLSA as a collective

action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b), on behalf of all

persons similarly situated as hourly employees who were, are, or will be employed by

Defendants within the applicable statute of limitations period, who are entitled to

payment of the following types of damages:

                                            Page4of11
                             Toquata Tappin, et al. v. BRW, Inc., et al.
                               U.S.D.C. (E.D. Ark.) No. 4:19-cv-_
                              Orlglnal Complalnt---Collectlve Action
              Case 4:19-cv-00912-JM Document 1 Filed 12/18/19 Page 5 of 11



         A.      Overtime premiums for all hours worked over forty (40) hours in any week;

         B.      Liquidated damages; and

         C.      Attorney's fees and costs.

         33.     Plaintiff proposes the following class under the FLSA:

                        All supervisors within the last three years.

         34.     In conformity with the requirements of FLSA Section 16(b), Plaintiff has

filed or will soon file a written Consent to Join this lawsuit.

         35.     The relevant time period dates back three years from the date on which

Plaintiff's Original Complaint-Collective Action was filed herein and continues forward

through the date of judgment pursuant to 29 U.S.C. § 255(a), except as set forth herein

below.

         36.     The members of the proposed FLSA class are similarly situated in that

they share these traits:

         A.      They were subject to Defendants' common policy of failing to pay for all

hours worked over forty (40) per week; and

         B.      They had substantially similar job duties, requirements, and pay

provisions.

         37.     Plaintiff is unable to state the exact number of the class but believes that

the class exceeds five (5) persons.

         38.     Defendants can readily identify the members of the class, who are a

certain portion of the current and former employees of Defendants.

         39.     The names and physical and mailing addresses of the probable FLSA

collective action plaintiffs are available from Defendants.

                                             Page 5 of 11
                               Toquata Tappin, et al. v. BRW, Inc., et al.
                                 U.S.D.C. (E.D. Ark.) No. 4:1kv-_
                                Original Complalnt-Collectlve Action
         Case 4:19-cv-00912-JM Document 1 Filed 12/18/19 Page 6 of 11



        40.   The email addresses of many of the probable FLSA collective action

plaintiffs are available from Defendants.

                           VI.            FIRST CLAIM FOR RELIEF
                         (Individual Claim for FLSA Violations)

        41.   Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully set forth herein.

        42.   Plaintiff asserts this claim for damages and declaratory relief pursuant to

the FLSA, 29 U.S.C. § 201, et seq.

        43.   At all relevant times, Defendants have been, and continue to be, an

enterprise engaged in commerce within the meaning of the FLSA, 29 U.S.C. § 203.

        44.   29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to

pay all employees a minimum wage for all hours worked up to forty (40) in one week

and to pay one and one-half (1.5) times their regular wages for all hours worked over

forty (40) in a week, unless an employee meets certain exemption requirements of 29

U.S.C. § 213 and all accompanying Department of Labor regulations.

        45.   Defendants classified Plaintiff as non-exempt from the requirements of the

FLSA.

        46.   Defendants failed to pay Plaintiff for all hours worked, including failing to

pay her one and one-half times her regular rate for all hours worked in excess of forty

hours per week.

        47.   Defendants knew or should have known that their actions violated the

FLSA.

        48.   Defendants' conduct and practices, as described above, were willful.


                                                Page8of11
                                 Toquata Tappin, et al. v. BRW, Inc., et al.
                                   U.S.D.C. (E.D. Ark.) No. 4:1kv-_
                                  Orlglnal Complalnt-Collectlve Action
         Case 4:19-cv-00912-JM Document 1 Filed 12/18/19 Page 7 of 11



       49.     By reason of the unlawful acts alleged herein, Defendants are liable to

Plaintiff for monetary damages, liquidated damages and costs, including reasonable

attorney's fees provided by the FLSA for all violations which occurred beginning at least

three (3) years preceding the filing of Plaintiff's initial complaint, plus periods of

equitable tolling.

       50.     Defendants have not acted in good faith nor with reasonable grounds to

believe their actions and omissions were not a violation of the FLSA, and, as a result

thereof, Plaintiff is entitled to recover an award of liquidated damages in an amount

equal to the amount of unpaid minimum wage and unpaid overtime premium pay

described above pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b).

       51.     Alternatively, should the Court find that Defendants acted in good faith in

failing to pay Plaintiff as provided by the FLSA, Plaintiff is entitled to an award of

prejudgment interest at the applicable legal rate.

                        VII.          SECOND CLAIM FOR RELIEF
                     (Collective Action Claim for FLSA Violations)

       52.     Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully set forth herein.

       53.     Plaintiff asserts this claim for damages and declaratory relief on behalf of

all similarly situated employees pursuant to the FLSA, 29 U.S.C. § 201, et seq.

       54.     At all relevant times, Defendants have been, and continue to be, an

enterprise engaged in commerce within the meaning of the FLSA, 29 U.S.C. § 203.

       55.     29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to

pay all employees a minimum wage for all hours worked up to forty (40) in one week

and to pay one and one-half (1.5) times their regular wages for all hours worked over
                                              Page7of11
                               Toquata Tappin, et al. v. BRW, Inc., et al.
                                 U.S.D.C. (E.D. Ark.) No. 4:1kv-_
                               Orlglnal Complalnt--collectlve Action
         Case 4:19-cv-00912-JM Document 1 Filed 12/18/19 Page 8 of 11



forty (40) in a week, unless an employee meets certain exemption requirements of 29

U.S.C. § 213 and all accompanying Department of Labor regulations.

        56.   Defendants classified Plaintiff and other similarly situated employees as

non-exempt from the overtime provisions of the FLSA.

        57.   Defendants failed to pay Plaintiff and similarly situated employees for all

hours worked, including failing to pay them one and one-half times their regular rate for

all hours worked in excess of forty hours per week.

        58.   Defendants deprived Plaintiff and similarly situated employees of

compensation for all of the hours worked over forty (40) per week, in violation of the

FLSA.

        59.   Defendants knew or should have known that its actions violated the FLSA.

        60.   Defendants' conduct, as described above, has been willful.

        61.   By reason of the unlawful acts alleged herein, Defendants are liable to

Plaintiff and all similarly situated employees for monetary damages, liquidated damages

and costs, including reasonable attorney's fees provided by the FLSA for all violations

which occurred beginning at least three (3) years preceding the filing of Plaintiff's initial

complaint, plus periods of equitable tolling.

        62.   Defendants have not acted in good faith nor with reasonable grounds to

believe its actions and omissions were not a violation of the FLSA, and, as a result

thereof, Plaintiff and similarly situated employees are entitled to recover an award of

liquidated damages in an amount equal to the amount of unpaid overtime premium pay

described above pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b).



                                            Page8of11
                             Toquata Tappin, et al. v. BRW, Inc., et al.
                               U.S.D.C. (E.D. Ark.) No. 4:1kv-_
                              Orlglnal Complalnt--Collectlve Action
         Case 4:19-cv-00912-JM Document 1 Filed 12/18/19 Page 9 of 11



       63.    Alternatively, should the Court find that Defendants acted in good faith in

failing to pay Plaintiff and the class members as provided by the FLSA, they are entitled

to an award of prejudgment interest at the applicable legal rate.

                         VIII.           THIRD CLAIM FOR RELIEF
                        (Individual Claim for AMWA Violations)

       64.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully set forth herein.

       65.    Plaintiff asserts this claim for damages and declaratory relief pursuant to

the AMWA, Ark. Code Ann. §§ 11-4-201,             et seq.
       66.    At all relevant times, Defendants were Plaintiff's "employer" within the

meaning of the AMWA, Ark. Code Ann. § 11-4-203(4).

       67.    Sections 210 and 211 of the AMWA require employers to pay all

employees a minimum wage for all hours worked, and to pay one and one-half times

regular wages for all hours worked over forty hours in a week, unless an employee

meets the exemption requirements of 29 U.S.C. § 213 and accompanying Department

of Labor regulations.

       68.    Defendants classified Plaintiff as non-exempt from the requirements of

AMWA.

       69.    Defendants failed to pay Plaintiff overtime wages as required under the

AMWA for all hours that Plaintiff worked in excess of forty (40) per week.

       70.    Defendants knew or should have known that its practices violated the

AMWA.

       71.    Defendants' conduct and practices, as described above, were willful,

intentional, unreasonable, arbitrary, and in bad faith.
                                                Page9of11
                                 Toquata Tappin, et al. Y. BRW, Inc., et al.
                                   U.S.D.C. (E.D. Ark.) No. 4:1kv-_
                                  Original Complalnt--Collectlve Action
        Case 4:19-cv-00912-JM Document 1 Filed 12/18/19 Page 10 of 11



       72.     By reason of the unlawful acts alleged herein, Defendants are liable to

Plaintiff for, and Plaintiff seeks, monetary damages, liquidated damages, prejudgment

interest, and costs, including reasonable attorney's fees as provided by the AMWA.

                             IX.         PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff Toquata Tappin, individually and on

behalf of all others similarly situated, respectfully prays that each Defendant be

summoned to appear and to answer this Complaint and for declaratory relief and

damages as follows:

      A.       Declaratory judgment that Defendants' practices alleged in this Complaint

violate the FLSA, the AMWA, and th~ir related regulations;

       B.      Certification of a class under Section 216 of the FLSA of all individuals

similarly situated, as further defined in any motion for the same;

       C.      Judgment for damages suffered by Plaintiff and all others similarly situated

for all unpaid overtime compensation under the FLSA, the AMWA and their related

regulations;

       D.      Judgment for liquidated damages owed to Plaintiff and all others similarly

situated pursuant to the FLSA, the AMWA, and their related regulations;

       E.      An order directing Defendants to pay Plaintiff and all others similarly

situated prejudgment interest, a reasonable attorney's fee and all costs connected with

this action; and

       F.      Such other and further relief as this Court may deem just and proper.




                                           Page 10 of 11
                             Toquata Tappin, et al. v. BRW, Inc., et al.
                               U.S.D.C. (E.D. Ark.) No. 4:1kv-_
                              Orlglnal Complalnt---Collectlve Action
Case 4:19-cv-00912-JM Document 1 Filed 12/18/19 Page 11 of 11



                                           Respectfully submitted,

                                          TOQUATA TAPPIN, Individually
                                          and on Behalf of all Others
                                          Similarly Situated, PLAINTIFF

                                          SANFORD LAW FIRM, PLLC
                                          One Financial Center
                                          650 South Shackleford Road, Suite 411
                                          Little Rock, Arkansas 72211
                                          Telephone: (501) 221-0088
                                          Facsimile: (888) 787-2040



                                          s~~
                                          Ark. Bar No. 2015079




                               Page 11 of11
                 Toquata Tappin, et al. v. BRW, Inc., et al.
                   U.S.D.C. (E.D. Ark.) No. 4:1kv-_
                  Orlglnal Complalnt--Collectlve Action
